Case 20-34722-KLP    Doc 27   Filed 12/22/20 Entered 12/22/20 16:14:07     Desc Main
                              Document     Page 1 of 2

                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

In re: Charles Edward Alexander,             Case No. 20-34722-KLP
       Debtor.                               Chapter 13

                           ORDER TO SHOW CAUSE

      Debtor Charles Edward Alexander (the “Debtor”) filed this chapter 13 case on

November 30, 2020. On the Debtor’s schedules, he listed as an asset a 2008 Chevy

Malibu automobile (the “Vehicle”), noting in Schedule D that Tatum’s Body Shop

held a lien on the Vehicle. On December 18, 2020, the Debtor filed a motion (the

“Motion”) alleging that on December 15, 2020, despite having knowledge of the

filing of the Debtor’s bankruptcy case, David Tatum d/b/a Tatum’s Paint and Body

Shop (“Tatum”) caused the Vehicle to be repossessed, in violation of the automatic

stay of the Bankruptcy Code, 11 U.S.C. § 362. In the Motion, the Debtor requested

that Tatum be required to turn over the Vehicle and that the Court find Tatum’s

actions in repossessing the Vehicle were a violation of the automatic stay and

constituted civil contempt. The Debtor asked the Court to order Tatum to turn over

the Vehicle to the Debtor and to award him actual and punitive damages, plus

attorneys fees. The Debtor also moved for an expedited hearing on the Motion.

Tatum filed a response to the Motion, alleging, among other things, that the Debtor

obtained the Vehicle from him by purchasing it with a check drawn on a

nonexistent bank account

      The Court held a hearing on the Motion December 22, 2020. The Debtor

appeared through counsel at the hearing. Tatum did not appear at the hearing. At



                                         1
Case 20-34722-KLP      Doc 27   Filed 12/22/20 Entered 12/22/20 16:14:07     Desc Main
                                Document     Page 2 of 2

the hearing, the Court granted the motion for an expedited hearing but continued

the hearing until January 6, 2021, to enable Tatum to appear. Therefore,

       IT IS ORDERED that David Tatum d/b/a Tatum’s Paint and Body Shop and

his counsel both appear at the continued hearing on the Motion that will be held on

Wednesday, January 6, 2021, at 10:00 a.m., and show cause why Tatum should not

be held in civil contempt for causing the postpetition repossession of the Vehicle in

violation of the automatic stay of § 362 of the Bankruptcy Code.

       The parties should consult the Court’s website at www.vaeb.uscourts.gov for

instructions on how to attend this hearing, which will be conducted remotely. Any

additional questions about the procedure to attend this Wednesday hearing may be

directed to the office of the Clerk.

Signed: December 22, 2020

                                        /s/ Keith L. Phillips
                                  United States Bankruptcy Judge
Copies:
                                Entered on Docket: December 22, 2020
Charles Edward Alexander
171 Bakers Lane
Ebony, VA 23845

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218

James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218-0508

John M. Janson
830 West High Street
South Hill, VA 23970

                                          2
